PER CURIAM.
As the record shows that the appellant H. E. Maddox, denies that he is, or was at the time bankruptcy proceedings were instituted, a partner in the firm of W. E. Small & Co., and as said H. E. Maddox was. not adjudicated a bankrupt, and the judgment adjudicating W. E. Small &. Co. and W. E. Small and J. S. Jones individually, was made without prejudice in any way whatever to the rights of H. E. Maddox to be heard hereafter upon any question involving his responsibilities as an alleged member of the firm of W. E. Small & Co., the said H. E. Maddox has no appealable interest therein, and this appeal is dismissed.